AO 245B (Rev. 05/15/2018) Judgment-in a Criminal Petty Case (Modified)                                                                                            Page 1 ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                              ,,         ,JIJllQMENT IN A CRIMINAL CASE
                                                                                                1
                                     V.                                                    :;         '.(For Qf~e'.nses Committed On or After November I, 1987)


                     Y anet Esmeralda Ventura                                z!llq OCT t 0cfJe ~pi_ffier:                      19-cr-01687-WVG

                                                                          CLEI-1-1(, :;,::-'.
                                                                         t,{YJTi•;·:::~:

REGISTRATION NO. 84617298                                                                                             ... ,,
                                                                                                                      ,


                                                                                                                          '
THE DEFENDANT:
 [:gj pleaded guilty to count( s) 4 of Superseding Information
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                                       Count Number(s)
8:1325(a)(l)                      Improper Entry by an Alien (Misdemeanor)                                                                4s

 D The defendant has been found not guilty on count(s)
                                                                                       -------------------
 [:g] Count(s) 4 of Indictment is                                                         dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                Time Served


 [:gj Assessment: $10 WAIVED                      [:g] Fine: WAIVED
[:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
[:gj Court recommends defendant be deported/removed with relative, Rona! Balmore Ramirez-Rivera, Vanessa
Estefany Ramirez-Ventura, Jose Nelson Ramirez charged in case 19CR1687.
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                    October 8, 2019
                                                                                                    Date ofimposition of Sentence


                                                                                                    (JJ~
                                                                                                    HONORABLE WILLIAM V. GALLO
                                                                                                    UNITED STATES MAGISTRATE JUDGE


                                                                                                                                                 19-CR-1687-WVG
